Title: From John Adams to Henry Channing, 3 November 1820
From: Adams, John
To: Channing, Henry



Dear Sir
Montezillo November 3d 1820

I have received your favour of the 26th of October with the Copy of the Connecticut Constitution; this is the second Copy which I have received from you, and I am afraid it is the first, that has been acknowledged, for this negligence I beg your pardon; And pray you to accept my Cordial thanks for both these Valuable favours—
The Cantelence sacerdotis will be sung as long as priesthood shall exist—I mean not by this however to condemn the Article in our Declaration of Rights—I mean to keep my mind open to conviction upon this subject untill I shall be called upon to give a Vote An Abolition of this Law would have so great an affect in this State that it seems hazardous to toutch it—However I am not about to discuss the question at present
In Rhode Island I am informed public preaching is supported by three or four Wealthy Men in the Parish who either have, or appear to have, a Regard for Religion while all others sneak away, and avoid payment of any thing— And such I believe would be the effect in this State almost Universally, yet this I own is not a decisive Argument in favour of the Law, Sub judice lis est—
 The feelings of the People will have Pomp, and Parade, of some sort or another, in the state, as well as in the Church. In the Church they have risen from the Parsons Band, and the Communion Plate, up to the Church of St Peters, and the Vatican Library—In the State they have risen from oaken Crowns and Olive Branches, up to Thrones, Septers and Diadems, gold Ivory and precious stones, to the amount of Millions, In Plinys Natural History you may see the gradual rise and progress for seven hundred years, of Luxury Ceremony from Iron rings upon the fingures to the splendours of Lucullus, Antony and Crassus
I have great reason to rejoice in the happiness of my Country, which has fully equaled, tho not exceeded the sanguine anticipation of my youth—God prosper long our Glorious Country and make it a pattern to the World.
As a Member to the Convention, I can be but the Shadow of a Man—An Election however to this situation at my great Age, and feeble condition of Body and Mind, I esteem the purest honour of my Life—and shall endeavour to do as much of my duty as my strength will permit I presume it will not be made a question now, as it was forty years ago, whether we should have a governor or a Senate, of Judge during good behaviour—what questions will be moved I cannot say—but I hope that no essential flaw will be found, or made in the good old forty two pounder, though it should be tried ever again, after forty years usage by a double Charge of power and Ball—
I am Sir with great, Respect and sincere / Esteem your obliged and / humble Servant
John Adams